I concur in the judgment and the legal conclusions on which it is based. But I do so reluctantly because the result is a plain indication that the rights of the property owners have by the legislature, supported by the opinion, just about been reduced to nothing. The theory of our laws imposing upon property owners the obligation to pay for paving proceedings has been and is that they shall have some voice in determining whether the work shall be done. Now apparently they have none. The proceedings may now be initiated without their consent or the opportunity to object thereto and, however irregular the conduct thereof, even to the extent of entire invalidity, and even though their property was not included within the assessment district, such property may now be brought in and subjected to an assessment. They should be accorded some rights under the statute. It seems to me highly desirable that the legislature take the necessary steps to accord the property owners some voice in these in invitum proceedings and adequately to safeguard the rights so accorded, since the courts under present law are powerless to afford an adequate remedy for obvious abuses. *Page 384